Case 1:18-cv-07831-PAC Document 54 Filed 03/26/19 Page 1of1

 
  

ly we hl % “Sf

anford |)" ; i. Sanford Heisler Sharp, LLP
“—_ ‘ | 1950 Avenue of the Americas, Floor 34
1

gisler | { BL EA New York, NY 10019
i py} “4h Telephone: (646) 402-5650
har . 7 Fax: (646) 402-g651

iP www.sanfordhelster.com
Alexandra Harwin, Parition~” nen
Co-Chalr of National Title VII Practica
(646) 401-0476

  

 

ejsl New York | Washington D.C, | Sau Franclsco| San Diego | Nashville | Baltimore
March 25, 2019
VIA ECE
The Honorable Paul A. Crotty SY cefey
Southern Disttiot of New York UeHtip Mred Guyplat waybabbe OLtihed
New York, New York 10007 Cocechd by chon Me tate th WAY EN

Re: Irene Politis v. The Trustees of Columbia University in the City of nels oun
and Thomas Harford, No. 1:18-ev-07831 (PAC) (S.D.N.Y, LH)

 

Dear Judge Crotty:

This is a joint letter submitted on behalf of Plaintiff, Defendant The Trustees of Columbia
University in the City of New York (“Columbia”), and Defendant Thomas Harford.

In Plaintiff's Opposition to Columbia’s Rule 11 Motion (Dkt. 51), Plaintiff offered to
rephrase disputed language in the operative complaint concerning the circumstances leading to
Plaintiff's departure from Columbia housing. The parties have since conferred, and Defendants
have consented to Plaintiff filing a Second Amended Complaint that rephrases the disputed
language. Exhibit A to this letter shows the proposed modifications to the complaint in redline,

Federal Rule of Civil Procedure 15(a)(2) states that leave to amend a pleading should be
“freely give[n] ... when justice so requires,” Under the liberal standard of Rule 15(a)(2), leave to
amend “should not be dented unless there is evidence of undue delay, undue prejudice to the
defendant, bad faith, or futility.” Milanese v. Rust-Oleum Corp., 244 F.3d 104, 110 (2d Cir, 2001)

(citing Foman v, Davis, 371 U.S, 178, 182 (1962)). Here, all parties agree that justice is served by
